Citation Nr: 0832065	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  05-23 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 
 
2. Entitlement to service connection for major depressive 
disorder. 
 

WITNESS AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1968 to March 
1971.  The veteran also had a period of Reserve service with 
the Army National Guard. 
 
These matters come before the Board of Veterans' Appeals (BVA 
or Board) on appeal from January 2004 and June 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas.  
 
The veteran and his wife presented testimony before the Board 
in January 2007. The transcript has been obtained and 
associated with the claims folder. 

The Board remanded the case to the RO, via the Appeals 
Management Center (AMC), in September 2007 for further 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review. 

The appeal is REMANDED to the RO via the AMC in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

The Board notes that the veteran was scheduled for two VA 
mental health examinations during May 2008.  Documentation in 
the file indicates that the veteran's first appointment on 
May 6, 2008 was apparently ordered to be re-scheduled.  
Concerning the May 15, 2008 appointment, someone has written 
"c'd ?" on an internal notice of the examination.  There is 
no indication in the file that the veteran did not attend the 
appointment or why the appointment would have been cancelled.  

The Board notes that correspondence from the veteran's spouse 
received during July 2008 indicates that the veteran reported 
to examinations on both May 6 and May 15.  She reported the 
May 6 examination was rescheduled because the examiner was 
also the veteran's treating mental health physician.  The 
veteran's spouse indicates that the May 15 evaluation was 
attended as scheduled and that the veteran was seen for 
approximately one hour by a female examiner.  Also submitted 
was a letter from the veteran's place of employment, 
indicating that he was off on May 6 and May 15.

The Board notes that private medical records dated in April 
2008 were received from Dr. E.  Although these medical 
records indicate an Axis I diagnosis of PTSD, there is no 
information provided concerning a possible relationship 
between his PTSD and his active military service.

Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App 268 (1998).  
Therefore, the Board must again remand to obtain the 
pertinent May 2008 examination results or if such are not 
available or are inadequate, for a VA examination in 
accordance with the September 2007 remand order. 

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA treatment records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file the May 2008 VA examination report(s) 
as well as any ongoing mental health 
treatment records from the Little Rock VA 
System dating since June 2007.

2.  If there are no VA mental health 
examination results from May 2008 which 
conform to the September 2007 Board 
remand, schedule the veteran for an 
examination by a Board of two 
psychiatrists to determine the current 
diagnosis and etiology of any psychiatric 
disorder present.  If two psychiatrists 
are not available, then the examination 
can be performed by a psychiatrist and a 
psychologist. The examiners must review 
the entire claims file in conjunction with 
the examination.  All studies or tests 
deemed necessary should be conducted. 
 
Following review of the claims file and 
examination of the veteran, the examiners 
should provide the diagnosis for any 
psychiatric disorder found.  If PTSD is 
present, the examiners should indicate 
upon which stressor(s) the diagnosis is 
linked.  The examiner should also indicate 
whether any currently diagnosed 
psychiatric disorder is at least as likely 
as not related to service.  The term 'as 
likely as not' does not mean 'within the 
realm of medical possibility,' but rather 
that the evidence of record is so evenly 
divided that, in the examiner's expert 
opinion, it is as medically sound to find 
in favor of the examiner's conclusion as 
it is to find against it.  The examiners 
should also provide a complete rationale 
for all conclusions reached. 
 
3.  Thereafter, after the completion of 
any indicated additional development, the 
RO/AMC should readjudicate the claims for 
service connection. If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case (SSOC), 
and given an opportunity to respond. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K .A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

